Name: Council Regulation (EEC) No 4007/87 of 22 December 1987 extending the period referred to in Articles 90 (1) and 257 (1) of the Act of Accession of Spain and Portugal
 Type: Regulation
 Subject Matter: European construction;  Europe
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 378/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4007/87 of 22 December 1987 extending the period referred to in Articles 90 ( 1 ) and 257 (1 ) of the Act of Acces ­ sion of Spain and Portugal and whereas the period in question should therefore be extended as authorized under the Act of Accession ; whereas, since the specific difficulties experienced in both Member States have varied according to the group of products concerned, the transitional period should be extended by two years in the case of Spain and three years in the case of Portugal, HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 (2) and 257 (2) thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Parli ­ ament (2), Whereas Articles 90 ( 1 ) and 257 ( 1 ) of the Act of Acces ­ sion provide, in the case of Spain and Portugal respecti ­ vely, that transitional measures may be adopted during a certain period in order to facilitate the passage from the national arrangements applicable at the time of accession to the EEC market arrangements applicable under the Act, particularly in order to deal with appreciable difficul ­ ties arising from the application of the new arrangements on the scheduled date ; whereas the period in question expires on 31 December 1987 ; Whereas those difficulties cannot, in the case of certain groups and products, be overcome by the scheduled date The period which is referred to in Article 90 ( 1 ) of the Act of Accession and which is applicable with regard to Spain is hereby extended until 31 December 1988 . The period which is referred to in Article 257 ( 1 ) of the Act of Accession and which is applicable with regard to Portugal is hereby extended until 31 December 1990 . Article 2 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Council The President N. WILHJELM (') OJ No C 322, 2. 12. 1987, p. 4. (2) Opinion delivered on 18 December 1987 (not yet published in the Official Journal).